IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-40905
                        Conference Calendar



DERRELL R. KING,

                                         Petitioner-Appellant,


versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-274
                        - - - - - - - - - -
                            May 21, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Derrell King appeals from the district court’s dismissal

pursuant to Rule 9(b) of the Rules Governing 28 U.S.C. § 2254

Proceedings of his petition for writ of habeas corpus.    He

asserts that his attorney’s ineffectiveness was the cause for his

failure to raise in his first habeas petition the claims he

raised in his second petition.   Because there is no


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-40905
                              - 2 -

constitutional right to counsel in federal habeas, no error by

counsel in a habeas proceeding can constitute cause.   Johnson v.

Hargett, 978 F.2d 855, 859 (5th Cir. 1992).   King has failed to

show cause or make a colorable showing that a constitutional

violation probably caused the conviction of an innocent person.

See McCleskey v. Zant, 499 U.S. 467, 502 (1991).   The district

court did not abuse its discretion in dismissing the claims under

Rule 9(b).

     AFFIRMED.